Citation Nr: 0907734	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  07-24 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for frostbite residuals 
of the upper extremities.

2.  Entitlement to service connection for frostbite residuals 
of the lower extremities.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to June 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is not currently shown to have frostbite 
residuals of his upper extremities attributable to his period 
of active service.

3.  The Veteran is not currently shown to have frostbite 
residuals of his lower extremities attributable to his period 
of active service.

4.  The Veteran is not currently shown to have a low back 
disability attributable to his period of active service.

5.  The Veteran had left ear hearing loss upon enlistment in 
service and it was not worsened by service, nor is he 
currently diagnosed as having disabling left ear hearing loss 
attributable to his period of active service.  


CONCLUSIONS OF LAW

1.  Residuals of frostbite of the upper extremities were not 
caused or worsened by active service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  Residuals of frostbite of the lower extremities were not 
caused or worsened by active service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  A low back disability was neither caused or worsened by 
service, nor can it presumed to have been caused by service.  
38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

4.  Left ear hearing loss preexisted service and was not 
aggravated thereby, and it was not caused, or presumed to 
have been caused by service.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
3.307, 3.309, 3.385 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In a letter dated in August 2006, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete his claims for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
Veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was also provided in the 
August 2006 letter.  As such, the Board finds that VA met its 
duty to notify the Veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the August 2006 notice was given prior to the 
appealed AOJ decision, dated in April 2007.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of disabilities, and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board, even though he declined to do so.  
VA is not required to schedule the Veteran for a physical 
examination for his claims of frostbite residuals and low 
back pain because the evidence does not meet the criteria set 
forth in 38 C.F.R. § 3.159(c)(4).  Specifically, there is no 
credible evidence of an event, injury, or disease in service 
upon which a current disability may be based.  As such, the 
Board will not remand this case for a medical examination.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the Veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the Veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

Service connection 

The Veteran seeks service connection for frostbite residuals 
of the upper and lower extremities, a low back disability, 
and left ear hearing loss.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  See 38 C.F.R. § 3.303(b).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111.  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  See 38 C.F.R. § 
3.306(b).

Arthritis and sensorineural hearing loss are deemed to be 
chronic diseases under 38 C.F.R. § 3.309(a) and, as such, 
service connection may be granted if the evidence shows that 
the diseases manifest to a degree of ten percent or more 
within one year from the date of separation from service.  
38 C.F.R. § 3.307.  

Frostbite residuals

The Veteran contends that he had frostbite of the upper and 
lower extremities during service.  The Veteran has not 
asserted any residual disabilities associated with the 
claimed in-service frostbite.  

Service treatment records (STRs), including his enlistment 
and separation examinations are devoid of any treatment for 
frostbite or its associated symptoms.  Further, post-service 
medical treatment records are also devoid of any diagnosis 
of, or treatment for, frostbite or its residuals.  The only 
reference to frostbite in the records is contained in an 
April 1988 medical history record for admission into the Waco 
VA Medical Center.  According to this record, the Veteran 
indicated that he had frostbite of the fingertips during 
service, but nothing additional was noted.  

Based upon review of the evidence of record, the Board finds 
that the Veteran is not entitled to service connection for 
frostbite residuals of the upper and lower extremities as 
there is no evidence of current disability.  Absent a disease 
or injury incurred during service or as a consequence of a 
service-connected disability, the basic compensation statutes 
cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001).  Also, in the absence of 
proof of a present disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, because there is no evidence of residuals of 
frostbite to the upper and lower extremities related to the 
Veteran's service, service connection must be denied.

Low back disability

The Veteran contends that his low back disability had its 
onset in service.  

The Veteran's STRs reflect one instance of treatment for low 
back pain in February 1980.  At that time, the Veteran 
reported pain with lifting and bending and was diagnosed as 
having mechanical low back pain.  No residual disability was 
noted, nor was he noted to have a residual low back 
disability at service separation.  

Following service, the first evidence of treatment for back 
pain was following a May 2001 work-related injury.  In a June 
2001 VA treatment record, the Veteran reported the onset of 
his back pain since the May 2001 work-related injury.  He was 
noted to have flattening of the lumbar curve secondary to 
poor posture.  Since 2001, the Veteran's treatment records 
reflect treatment for low back pain as related to the work 
injury.  In March 2007, the Veteran was diagnosed as having 
chronic low back pain with lumbar radiculopathy.  These 
treatment records, however, do not reflect an opinion that 
his current low back disability is attributable to his period 
of active duty.  

Given the evidence as outlined above, the Board finds that 
the Veteran's current low back disability did not have its 
onset during service or for many years following service.  
The Veteran's STRs reflect one treatment for mechanical low 
back pain.  There was no further workup, nor was a residual 
disability noted.  Further, there is no evidence of 
continuity of symptomatology from the in-service treatment 
for low back pain and his more recent treatment regarding low 
back pain.  In fact, the treatment records reflecting the 
Veteran's complaints of back pain relate it to his post-
service, work-related injury in 2001.  Further, the Veteran 
advised in June 2001 that his back pain had its onset in May 
2001.  The Board finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a 
low back disability.  Absent a competent medical opinion 
linking the Veteran's currently diagnosed low back disability 
to service and a continuity of symptomatology since service, 
service connection for a low back disability is denied.  

Left ear hearing loss

The Veteran contends that his left ear hearing loss worsened 
during his period of service.

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

Upon enlistment examination in June 1977, the Veteran's 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
45
45
55
50
35

The Veteran was noted to have defective hearing, but it was 
not considered disqualifying from service.  It was noted that 
he would be placed on an H-2 profile.  

In October 1981, the Veteran underwent audiological testing 
and his puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
30
25
10
10

At his May 1984 separation examination, the Veteran's 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
20
0
5

No residual hearing loss disability was noted.

Following service, the Veteran was first noted to complain of 
hearing loss in October 2002.  He advised that he noticed 
decreased hearing in the two weeks preceding his appointment.  
The Veteran reported that he had left ear hearing loss for 
some time, but only recently noted a decrease in overall 
hearing.  In May 2006, he reported decreased hearing and the 
feeling of fullness in both ears.  He was noted to have 
impacted cerumen.  These treatment records did not reflect 
any notation that the Veteran's current hearing loss 
complaints were related to his service.

In October 2006, the Veteran underwent a VA audiological 
examination, and puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
25
35
15
15

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  The Veteran reported decreased 
hearing since 1978 and in-service noise exposure to tanks and 
gunfire.  The Veteran denied post-service occupational or 
recreational noise exposure.  The Veteran was diagnosed as 
having low normal hearing to mild sensorineural hearing loss 
in the high frequencies, bilaterally.  The audiologist 
indicated that the Veteran had normal hearing in the left ear 
for adjudication purposes and also indicated that at the time 
of separation from the military, the Veteran's left ear 
hearing was normal for adjudication purposes.  The 
audiologist opined that the Veteran's nondisabling hearing 
loss was less likely than not related to his military 
service.  

Given the evidence as outlined above, the Board finds that 
the Veteran does not have a disabling hearing loss in the 
left ear for VA compensation purposes, nor did the Veteran's 
left ear hearing acuity worsen during his period of active 
duty.  In fact, the VA audiologist indicated that upon 
service separation, the Veteran had normal left ear hearing 
for VA compensation purposes.  Although the Veteran was noted 
to have defective hearing upon enlistment in service, upon 
discharge, no such disability was noted.  Further, he has no 
current left ear hearing loss disability as defined by VA 
regulations.  Absent a disease or injury incurred during 
service or as a consequence of a service-connected 
disability, the basic compensation statutes cannot be 
satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001).  As there is no evidence that the 
Veteran experienced some increase in severity of left ear 
hearing loss determined to exist at the time of entry into 
service, and/or no current finding of left ear hearing loss 
related to the Veteran's service, service connection must be 
denied.


ORDER

Service connection for frostbite residuals of the upper 
extremities is denied.

Service connection for frostbite residuals of the lower 
extremities is denied.

Service connection for a low back disability is denied.

Service connection for left ear hearing loss is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


